Judgment, Supreme Court, Bronx County (John Collins, J.), rendered September 23, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5V2 to 11 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. There was ample evidence of guilt, including the recovery of prerecorded buy money from defendant’s person.
The court’s Sandoval ruling, which permitted inquiry into whether defendant had previously been convicted of one felony and four misdemeanors while precluding inquiry into the nature and underlying facts of those convictions and any inquiry into defendant’s use of conflicting pedigree information, balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459).
*427Since defendant did not exhaust his peremptory challenges, his claim that the court should have granted his challenge for cause to a prospective juror is foreclosed (CPL 270.20 [2]).
We perceive no basis for a reduction of sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Nardelli, J.P., Sullivan, Ellerin, Lerner and Rubin, JJ.